NO. 12-20-00187-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN THE MATTER OF THE                                     §       APPEAL FROM THE 309TH

MARRIAGE OF BLAKE ANDREW                                 §       JUDICIAL DISTRICT COURT

PRATZ AND JULIE PRATZ                                    §       HARRIS COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P. 42.3(b).
Appellant, Blake Andrew Pratz, perfected his appeal on July 23, 2020. Appellant, Sara Razavi
Zand, likewise perfected her appeal on July 23. 2 Cross-Appellant Julie Pratz filed a corrected
notice of appeal on August 27. On August 25, this Court notified all three parties that the
reporter’s record was due and that the court reporter notified this Court that the reason for the
delay in filing the record is due to non-payment of the required preparation fee. The notice
further stated that the appeal would be submitted on the clerk’s record alone unless proof of full
payment to the reporter was received by this Court no later than September 4. None of the three
parties responded to this Court’s notice and, on September 24, the reporter notified this Court
that payment arrangements have still not been made.
        On August 27, the trial court clerk notified this Court that no payment arrangements had
been made for the clerk’s record. On August 28, we notified all three parties that the clerk’s
record was due and the clerk notified this Court that the reason for the delay in filing the record
is due to non-payment of the required preparation fee. We further notified the parties that the

         1
           Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.
        2
           Zand, Julie Pratz’s divorce attorney, appealed from an order on motion for sanctions, in which the trial
court sanctioned Zand for signing and issuing subpoenas the trial court deemed to be groundless and brought in bad
faith and for purposes of harassment.
appeal would be presented to the Court for dismissal unless proof of full payment to the clerk
was provided no later than September 8.
         This deadline has now passed and none of the three parties have established indigence,
paid, or made arrangements to pay, the fee for preparation of the clerk’s record. See TEX. R.
APP. P. 20.1, 35.3, 37.3. Nor have any of the three parties otherwise responded to any of this
Court’s notices. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.
P. 42.3(b).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 14, 2020


                                        NO. 12-20-00187-CV


                       IN THE MATTER OF THE MARRIAGE OF
                      BLAKE ANDREW PRATZ AND JULIE PRATZ


                               Appeal from the 309th District Court
                        of Harris County, Texas (Tr.Ct.No. 2018-76641)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.